Exhibit 10.12
DONALD F. COLE
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 29th day
of July, 2010 (the “Effective Date”), by and between CapitalSource Inc., a
Delaware corporation (the “Employer” or the “Company”), and Donald F. Cole, an
individual (the “Executive”).
     WHEREAS, the Executive is currently employed as Chief Financial Officer of
the Employer;
     WHEREAS, the Employer and the Executive desire to enter into this Agreement
to set out the terms and conditions for the continued employment relationship of
the Executive with the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
period ending on July 29, 2013 (the “Initial Term”). The term of employment
shall be automatically extended for an additional 12 month period (the “Extended
Term”) on July 29, 2013 and each subsequent July 29, unless and until the
Employer or Executive provides written notice to the other party in accordance
with Section 13 hereof not less than 60 days before such date that such party is
electing not to extend the term of employment under this Agreement
(“Non-Renewal”). In each case, the term of the Executive’s employment shall end
as of the end of such Initial Term or Extended Term, as the case may be, unless
sooner terminated as hereinafter set forth. Such Initial Term and all such
Extended Terms are collectively referred to herein as the “Employment Period.”
Anything herein to the contrary notwithstanding, if on the date of a Change in
Control, the remaining term of the Employment Period is less than 24 months, the
Employment Period shall be automatically extended to the end of the 24 month
period following such Change in Control.
     3. Position and Duties.
          Executive Positions. The Executive shall continue to serve as Chief
Financial Officer of the Company and, in such capacity, shall report to the
Company’s sole or co-chief executive officers. The Executive shall, at the
Company’s request, also serve as the chief financial officer or such other
officer position(s) of any of the Company’s subsidiaries or affiliates, in each

 



--------------------------------------------------------------------------------



 



case without further compensation beyond that set forth in this Agreement and as
a member of such management, executive, credit, disclosure and other committees
as determined by the Board or the Company’s sole or co-chief executive officers.
During the Employment Period, the Executive shall have the powers and authority
provided for the chief financial officer as set forth in the Company’s bylaws,
as amended from time to time, and such other powers and authority not
inconsistent with those set forth in the bylaws as determined from time to time
by the Board or the Company’s sole or co-chief executive officers customarily
exercised by individuals serving in the position of chief financial officers for
a company the size and nature of the Employer. The Executive shall devote the
Executive’s reasonable best efforts and full business time to the performance of
the Executive’s duties hereunder and the advancement of the business and affairs
of the Employer; provided that the Executive shall be entitled to serve as a
member of the board of directors of a reasonable number of other companies, to
serve on civic, charitable, educational, religious, public interest or public
service boards, and to manage the Executive’s personal and family investments,
in each case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder. The
Executive’s service as a member of the board of directors for a publicly traded
company shall be subject to the prior approval of the Board, which approval
shall not be unreasonably withheld.
     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at a principal office of the Employer designated by the
Employer (currently in Chevy Chase, Maryland) except for reasonable travel on
the Employer’s business consistent with the Executive’s position.
     5. Compensation and Benefits.
          (a) Base Salary. Beginning on the Effective Date and for the remainder
of the Employment Period, the Employer shall pay to the Executive a base salary
at the rate of no less than $450,000 per calendar year, less applicable
deductions (the “Base Salary”), prorated for any partial year. The Base Salary
shall be reviewed for increase by the Employer no less frequently than annually
and may be increased in the discretion of the Employer. Any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Employer’s regular payroll procedures. The Executive’s Base Salary may not
be decreased during the Employment Period.
          (b) Annual Bonus. For each calendar year that ends during the
Employment Period and prior to a Change in Control, the Executive shall be
eligible to receive an annual target cash bonus equal to 75% of the Base Salary
in effect at the end of such calendar year, in each case as determined by the
Company’s Board or the compensation committee thereof, subject to the Employer’s
and/or one or more Company Affiliates’ overall performance and business
prospects, the performance of the Executive and such other factors as determined
by the Board or compensation committee thereof. The bonus paid to the Executive
may be greater or lesser than 75% of Base Salary based upon whether the target
performance factors have been achieved or exceeded or other reasons or factors.
Any annual bonus payable to the Executive hereunder shall be paid at the time
bonuses are otherwise paid to other executive officers of the Employer, but in

2



--------------------------------------------------------------------------------



 



any event, by March 15 of the calendar year following the year with respect to
which such annual bonus is earned.
          (c) Options and Restricted Stock. In consideration for entering into
this Agreement, upon the Effective Date, the Company shall grant to the
Executive options to purchase 150,000 shares of the Company’s common stock and
150,000 shares of restricted stock, vesting in equal amounts on each of the
first three anniversaries of the Effective Date, and subject to other conditions
set forth in the applicable award agreements substantially in the form
previously provided to the Executive. Unless otherwise provided in this
Agreement or in the applicable award agreements, any such unvested options or
restricted stock shall be forfeited by the Executive upon the termination of the
Executive’s employment with the Employer. Except as expressly set forth in this
Agreement, the grant of options and restricted stock contemplated by this
Section 5(c) shall be governed by and be subject to the terms and conditions set
forth in the CapitalSource Inc. Third Amended and Restated Equity Incentive
Plan, as amended from time to time (the “Plan”), and shall be documented and
evidenced by award agreements under the Plan to be executed by the Employer and
the Executive. These grants are intended to reflect the equity grants to the
Executive for the four years 2010, 2011, 2012 and 2013; provided, however, that
nothing herein shall be construed to preclude the making of additional grants to
the Executive if the Board (or compensation committee of the Board, as
applicable) so determines.
          (d) Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to at least four weeks of vacation annually. The Executive
shall not be entitled to any cash compensation for accrued and unused vacation
upon termination of employment. In addition, the Employer shall provide to the
Executive all employee and executive benefit plans, practices, perquisites and
programs maintained by the Employer and made generally available to employees or
executives including, without limitation, the pension, retirement, profit
sharing, incentive compensation, savings, medical, hospitalization, disability,
dental, life or travel accident insurance, benefit plans, and sick leave on a
basis that (i) prior to a Change in Control is comparable in all material
respects to that provided to any other member of the Employer’s Executive
Committee (or successor committee performing substantially similar functions),
and (ii) following a Change in Control is at least as favorable in all material
respects to that provided to the other most senior executives of the Employer.
Subject to the terms of this Agreement, all benefits are provided at the
Employer’s and Company Affiliates’, as applicable, sole discretion. Subject to
the terms of this Agreement, the Employer and Company Affiliates, as applicable,
shall have the right to change insurance carriers and to adopt, amend, terminate
or modify employee benefit, equity incentive, deferred compensation and other
plans, practices, perquisites, programs and arrangements at any time and without
the consent of the Executive.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

3



--------------------------------------------------------------------------------



 



     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer or Company Affiliates, the Executive will not knowingly, directly
or indirectly through an intermediary, use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Employer or
Company Affiliates, or otherwise during such employment, is within the scope of
the Executive’s duties with the Employer or Company Affiliates as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
          (b) Materials. The Executive will not remove, directly or indirectly
through an intermediary, any Company Confidential Information or any other
property of the Employer or any Company Affiliate from the Employer’s or Company
Affiliate’s premises or make copies of such materials except for normal and
customary use in the Employer’s or Company Affiliate’s business as determined
reasonably and in good faith by the Executive. The Employer acknowledges that
the Executive, in the ordinary course of his duties, routinely uses and stores
Company Confidential Information at home and other locations. The Executive will
return to the Employer all Company Confidential Information and copies thereof
and all other property of the Employer or any Company Affiliate at any time upon
the request of the Employer and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Employer any copies of any Company Confidential
Information after the Executive ceases to be employed by the Employer. Anything
to the contrary notwithstanding, nothing in this Section 7(b) shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

4



--------------------------------------------------------------------------------



 



          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not, directly or indirectly through an intermediary,
solicit, entice, persuade or induce any individual who is employed by the
Employer or any Company Affiliate (or who was so employed within 180 days prior
to the Executive’s action) to terminate or refrain from continuing such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Employer or Company Affiliates, and
the Executive shall not hire, directly or indirectly, as an employee, consultant
or otherwise, any such person. Anything to the contrary notwithstanding, the
Employer agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Employer for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Employer from such former
employee, or from a third party, by providing a reference setting forth his
personal views about such former employee, shall not be deemed a violation of
this Section 7(c). Notwithstanding the foregoing, this Section 7(c) shall not
preclude the Executive from soliciting for employment or hiring any person who
has been discharged by the Employer or any Company Affiliate.
     In the event that any restrictive covenant contained in any Company or
Company Affiliate policy, program, agreement or other arrangement to which the
Executive is subject (including any such Company policy, program, agreement or
other arrangement to which the Executive becomes subject after the date hereof)
is more restrictive than the provisions of this Section 7, the relevant
provision or provisions of this Section 7 shall supersede such more restrictive
provision or provisions unless the Company and the Executive expressly agree, in
writing, to have such more restrictive provision or provisions be controlling.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly through an intermediary, solicit or encourage any client
or customer of the Employer or any Company Affiliate, or any person or entity
who was a client or customer within 180 days prior to Executive’s action, to
terminate, reduce or alter in a manner adverse to the Employer or any Company
Affiliate any existing business arrangements with the Employer or any Company
Affiliate or to transfer existing business from the Employer or any Company
Affiliate to any other person or entity. For purposes of this Section 7(d), a
“client or customer” shall be limited to any actual borrower, customer or client
of the Employer (as set forth in the Employer’s CAM or substantially similar
successor or other system) and any other entity in the “term sheet issued,”
“term sheet executed” or “credit committee approved” categories listed in the
Employer’s DealTracker or substantially similar successor or other system. The
Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Employer and Company Affiliates, that the Executive
has sufficient assets and skills to provide a livelihood for the Executive while
such covenant remains in force, and that, as a result of the foregoing, in the
event that the Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Employer and equitable enforcement of the covenant
would be proper.

5



--------------------------------------------------------------------------------



 



               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
          (e) Non-Disparagement. Neither the Company nor the Executive shall
initiate, participate or engage in any communication whatsoever with any current
or former customer, supplier, vendor or competitor of the Company or any Company
Affiliate or any of their respective shareholders, partners, members, directors,
managers, officers, employees or agents, or with any current or former
shareholder, director, manager, officer, employee or agent of the Company or any
Company Affiliate, which communication could reasonably be interpreted as
derogatory or disparaging to the Executive or the Company or any Company
Affiliate, as applicable, including but not limited to the business, practices,
policies, shareholders, partners, members, directors, managers, officers,
employees, agents, advisors and attorneys of the Company or any Company
Affiliate. The Company agrees to use its commercially reasonable best efforts to
cause its directors and executive officers not to engage in any public statement
or communication that could reasonably be interpreted as derogatory or
disparaging to the Executive. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
          (f) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate,
and any documents or other matters to the extent legally required.
          (g) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
so long as the Employer fully complies with Sections 9, 11, and 12. The Employer
further agrees that any breach during the

6



--------------------------------------------------------------------------------



 



Employment Period of this Agreement by the Executive that does not result in the
Executive’s being terminated for Cause shall not release the Employer from
compliance with its obligations under this Agreement. Notwithstanding the
foregoing two sentences, neither party shall be precluded from pursuing judicial
remedies as a result of any such breaches.
     8. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment for:
                    (A) Disability. If the Executive shall have been
substantially unable to perform, despite reasonable accommodation, the
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, the Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any Employer-provided disability insurance policy or plan applicable to
him or her); or
                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under Section
8(a)(ii)(A) as to whether a Disability exists, and if requested by the Employer,
to submit to a physical examination by a licensed physician selected by mutual
consent of the Employer and the Executive, the cost of such examination to be
paid by the Employer. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This Section shall be
interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act and any applicable state or local laws.

7



--------------------------------------------------------------------------------



 



     9. Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
               (i) Base Salary. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, a cash lump sum amount equal to one
year’s Base Salary within thirty days following the Executive’s death;
               (ii) Accrued Benefits. The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement (except as provided in the next paragraph); and
               (iii) Equity Awards. Notwithstanding any provision of the related
plan or award agreements, all outstanding equity awards held by the Executive
immediately prior to his death shall immediately vest, except that the total
amount of the equity awards provided for in Section 5(c) shall, if not otherwise
vested to a greater extent, be vested at the level of 50% upon his death during
the first year after the date of grant and during the Employment Period, 75%
upon his death during the second year after the date of grant and during the
Employment Period and 100% upon his death after the second anniversary of the
date of grant and during the Employment Period. All options shall remain
exercisable for the length of their remaining term.
     The Employer shall pay to the Executive’s legal representatives or estate,
or as may be directed by the legal representatives of such estate, the
Executive’s Accrued Benefits due pursuant to Section 9(a)(ii), at the time such
payments are due. Any payments by the Employer pursuant to Section 9(a)(i) shall
be reduced by the amount of any payments to the Executive’s beneficiaries or
estate paid on account of any life insurance plan or policy provided by the
Employer for the benefit of the Executive. Except as set forth herein, the
Employer and Company Affiliates shall have no further obligation to the
Executive or his legal representatives, estate or heirs upon his death under
this Agreement.
          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (A) the Employer shall pay to the Executive (i) the
Executive’s Base Salary due through the Date of Termination, and (ii) all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination at the time such payments are due, and (B) all outstanding equity
awards held by the Executive immediately prior to his termination shall
immediately vest, except that the total amount of the equity awards provided for
in Section 5(c) shall, if not otherwise vested to a greater extent, be vested at
the level of 50% upon his termination for Disability during the first year after
the date of grant and during the Employment Period, 75% upon his termination for
Disability

8



--------------------------------------------------------------------------------



 



during the second year after the date of grant and during the Employment Period
and 100% upon his termination for Disability after the second anniversary of the
date of grant and during the Employment Period. All options shall remain
exercisable for the length of their remaining term. Except as set forth herein,
the Employer and Company Affiliates shall have no further obligations to the
Executive under this Agreement upon Executive’s termination due to Disability
pursuant to Section 8(a)(ii)(A).
          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to then vested or exercisable equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreements except that all of his then unvested or unexercisable equity or
equity-related awards shall be terminated. Except as set forth herein, the
Employer shall have no further obligations to the Executive under this Agreement
upon such termination.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason.
                    (i) If, other than as set forth in Section 9(d)(ii), the
Employer terminates the Executive’s employment during the Employment Period
pursuant to Section 8(a)(ii)(B) other than for Cause or the Executive terminates
his employment hereunder with Good Reason, the Employer shall pay the Executive
all Accrued Benefits, if any, to which the Executive is entitled as of the Date
of Termination, in each case at the time such payments are due, and the
Executive’s Base Salary due through the Date of Termination. The Executive shall
also be entitled to the Severance Payments.
                    (ii) Notwithstanding Section 9(d)(i), if, within 24 months
following consummation of a Change in Control or at any time within the period
commencing three months prior to (i) the execution of a binding agreement for a
transaction, or (ii) the making of a tender or exchange offer, in either case
that, if consummated, would result in a Change in Control and ending on the date
of the Change in Control or, if earlier, the date that such transaction is
completely abandoned by the parties thereto (regardless of whether a Change in
Control actually occurs), the Employer terminates the Executive’s employment
during the Employment Period pursuant to Section 8(a)(ii)(B) other than for
Cause or the Executive terminates his employment hereunder with Good Reason, the
Employer shall pay the Executive all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and the Executive’s Base Salary due through the Date of
Termination. The Executive shall also be entitled to the Severance Payments.
          (e) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause under Section 8(a)(ii)(B) or by the
Executive for Good Reason shall be extremely

9



--------------------------------------------------------------------------------



 



difficult or impossible to establish or prove, and agree that the Severance
Payments shall constitute liquidated damages for any such termination. The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any other applicable benefit plan, such liquidated damages shall be in lieu
of all other claims that the Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Payments, the Executive will execute a release of claims substantially
in the form of the release attached hereto as Exhibit A. Within two business
days of the Date of Termination, the Employer shall deliver to the Executive the
release for the Executive to execute. The Executive will forfeit all rights to
the Severance Payments unless the Executive executes and delivers to the Company
the release within 30 days of delivery of the release by the Company to the
Executive and such release has become irrevocable by virtue of the expiration of
the revocation period without the release having been revoked (the first such
date, the “Release Effective Date”). The Employer and Company Affiliates shall
have no obligation to provide the Severance Payments prior to the Release
Effective Date. Subject to Section 9(g) below, the Severance Payments shall be
made within three business days of the Release Effective Date. If the Executive
fails to comply with his obligations under Section 7, the Executive shall, to
the extent such amounts are paid, vested or distributed pursuant to Section 9
hereof, (i) forfeit outstanding equity awards, (ii) transfer the shares
underlying equity awards that were accelerated pursuant to Section 9 and settled
in shares to the Company for no consideration and (iii) repay the after-tax
amount of the Severance Payments and any equity awards that were accelerated
pursuant to Section 9 and settled in cash or sold. If the Executive’s employment
hereunder is terminated prior to his 40th birthday and the Executive is required
to execute a release pursuant hereto, the Executive and Employer agree to modify
the terms of the release attached hereto as Exhibit A to eliminate or modify, as
appropriate, provisions that are applicable only to persons 40 years of age or
older.
          (f) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s and
Company Affiliates’ obligation to make any payment pursuant to, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Employer or its affiliates may have
against him for any reason.
          (g) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)(“Section 409A”), as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and preserve to the maximum extent possible the original
intent and economic benefit to the Executive and the Company, and the parties
shall promptly execute any amendment reasonably necessary to implement this
Section 9(g).
                    (i) For purposes of Section 409A, the Executive’s right to
receive installment payments pursuant to this Agreement including, without
limitation, each

10



--------------------------------------------------------------------------------



 



severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.
                    (ii) The Executive will be deemed to have a Date of
Termination for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A.
                    (iii) Notwithstanding any other provision of this Agreement
to the contrary, if at the time of the Executive’s separation from service,
(i) the Executive is a specified employee (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time), and (ii) the Company makes a good faith determination that an amount
payable on account of such separation from service to the Executive constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
                    (iv) (A) Any amount that the Executive is entitled to be
reimbursed under this Agreement will be reimbursed to the Executive as promptly
as practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, (B) any right to
reimbursement or in kind benefits will not be subject to liquidation or exchange
for another benefit, and (C) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.
                    (v) Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
          (h) Cell phone/Email Address. If not precluded or limited by
applicable law at the time, the Company shall use its commercially reasonable
best efforts upon termination of the

11



--------------------------------------------------------------------------------



 



Executive’s employment for any reason, to cause the Executive’s cell phone
number assigned to his Company-provided cell phone to be retained by the
Executive if he so elects (and the Company shall assist in transferring such
cell phone number to an account with the cell phone service provider in the
Executive’s name) and, the Company shall forward to the Executive, as soon as
reasonably practicable, relevant e-mail sent to his “capitalsource” email
account and received during the 60 days following such termination.
     10. Parachute Limitations.
     Notwithstanding any other provision of this Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
the Executive and the Company or Company Affiliates, except an agreement,
contract, or understanding hereafter entered into that expressly modifies or
excludes application of this Section 10 (the “Other Agreements”), and
notwithstanding any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Company or Company Affiliates for the direct or
indirect compensation of the Executive (including groups or classes of
participants or beneficiaries of which the Executive is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Executive (a “Benefit Arrangement”), if the Executive is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any right
to receive any payment or other benefit under this Agreement shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for Executive under the Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Executive under this
Agreement to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Executive from the Company or Company Affiliate under
this Agreement, all Other Agreements, and all Benefit Arrangements would be less
than the maximum after-tax amount that could be received by Executive without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Agreement, in conjunction with all other rights, payments, or
benefits to or for the Executive under the Agreement, any Other Agreement or any
Benefit Arrangement would cause the Executive to be considered to have received
a Parachute Payment under this Agreement that would have the effect of
decreasing the after-tax amount received by the Executive as described in clause
(ii) of the preceding sentence, then the Executive shall have the right, in the
Executive’s sole discretion, to designate those rights, payments, or benefits
under this Agreement, any Other Agreements, and any Benefit Arrangements that
should be reduced or eliminated so as to avoid having the payment or benefit to
the Executive under this Agreement be deemed to be a Parachute Payment;
provided, however, that in order to comply with Section 409A, the reduction or
elimination will be performed in the order in which each dollar of value subject
to a right, payment or benefit reduces the Parachute Payment to the greatest
extent.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether

12



--------------------------------------------------------------------------------



 



civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and promptly to advance to the Executive or the
Executive’s heirs or representatives any and all such expenses upon written
request with appropriate documentation of such expense and upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Employer. During the Employment Period and thereafter
covering the Employment Period, the Employer also shall provide the Executive
with coverage under its or a Company Affiliate’s (at its election) then current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Employer prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification unless the Employer or a Company
Affiliate is materially prejudiced by such failure. The Employer or a Company
Affiliate shall be entitled to assume the defense of any such proceeding and the
Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Employer or a Company Affiliate and
the Executive in connection with the defense of a proceeding, the Executive
shall so notify the Employer and shall be entitled to separate representation at
the Employer’s expense by counsel selected by the Executive (provided that the
Employer may reasonably object to the selection of counsel within ten
(10) business days after notification thereof) which counsel shall cooperate,
and coordinate the defense, with the Employer’s counsel and minimize the expense
of such separate representation to the extent consistent with the Executive’s
separate defense and to the extent possible and consistent with all applicable
rules of legal ethics. This Section 11 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.
     12. Attorney’s Fees. If a Change in Control has not occurred, the Employer
shall reimburse the Executive (and his beneficiaries) for any and all reasonable
costs and expenses (including without limitation attorneys’ fees and other
charges of counsel) incurred by the Executive (or any of his beneficiaries) in
resolving any controversy, dispute or claim arising out of or relating to this
Agreement, the Executive’s employment with the Employer, or the termination
thereof; provided that this is not a claim (a) brought by the Employer on
account of the Executive’s alleged breach of Section 7 of this Agreement, breach
of the Executive’s fiduciary duty of loyalty, or fraud or material misconduct,
if the Employer is the prevailing party or (b) brought by the Executive unless
the Executive prevails on at least one material claim.
     Following a Change in Control, the Employer shall advance the Executive
(and his beneficiaries) any and all reasonable costs and expenses (including
without limitation attorneys’ fees and other charges of counsel) incurred by the
Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, the Executive’s employment
with the Employer, or the termination thereof; provided that the

13



--------------------------------------------------------------------------------



 



Executive shall reimburse the Employer any advances to cover expenses incurred
by the Executive for claims (a) brought by the Employer on account of the
Executive’s alleged breach of Section 7 of this Agreement, breach of the
Executive’s fiduciary duty of loyalty, or fraud or material misconduct, if the
Employer is the prevailing party or (b) brought by the Executive if the
Executive prevails on at least one material claim. Pending the resolution of any
such claim, the Executive (and his beneficiaries) shall continue to receive all
payments and benefits described in Section 5 of this Agreement.
     This Section 12 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
          (i)     If to the Employer:
CapitalSource Inc.
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attn: Chief Executive Officer and General Counsel
Facsimile Number: 301-272-3444
          (ii)    If to the Executive:
Donald F. Cole
Address last shown on the Employer’s Records
     Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive and
supersedes the terms of any

14



--------------------------------------------------------------------------------



 



plan, policy, agreement, award or other arrangement of the Employer or Company
Affiliates (whether entered into before or after the Effective Date) to the
extent inconsistent with the terms of this Agreement.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21,
22 and 24 hereof and this Section 16 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder, (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor entity, and (iii) the rights
and obligations of the Employer hereunder shall be assignable and delegable to
CapitalSource Finance LLC and/or CapitalSource Bank, provided, however, that
such assignment or delegation shall not change Executive’s title,
responsibilities and duties as CFO of the Company. The Employer shall require
any successor to the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.
     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives and permitted successors and
assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with

15



--------------------------------------------------------------------------------



 



the laws of the State of Maryland (but not including any choice of law rule
thereof that would cause the laws of another jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment or any
other payment or amount under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling provided that any withholding obligation arising in connection with the
exercise of a stock option or the transfer, vesting or conversion of stock,
restricted stock units or other property shall be satisfied through
surrendering, forfeiture and withholding an appropriate number of shares of
stock, restricted stock units or appropriate amount of such other property. The
Executive hereby agrees that the tax withholding obligations with respect to the
foregoing shall be satisfied by such surrender, forfeiture and withholding on
the applicable dates and hereby authorizes the Company to use such portions to
satisfy such obligations.
     25. Definitions.
     “Accrued Benefits” means (i) any compensation deferred by the Executive
prior to the Date of Termination and not paid by the Employer or otherwise
specifically addressed by this Agreement; (ii) any amounts or benefits owing to
the Executive or to the Executive’s beneficiaries under the then applicable
benefit plans of the Employer; (iii) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 6; and
(iv) any other benefits or amounts due and owing to the Executive under the
terms of any plan, program or arrangement of the Employer.
     “Board” means the Company’s Board of Directors.
     “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to substantially perform his essential job
functions hereunder after receipt of written notice from the Employer that
specifically identifies the manner in which the Executive has substantially
failed to perform his essential job functions and specifying the manner in which
the Executive may substantially perform his essential job functions in the
future; (iii) a material act of fraud or willful and material misconduct with
respect, in each case, to the Employer or Company Affiliates, by the Executive;
or (iv) a willful and material breach of Section 7(c) or (d) of this Agreement.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the

16



--------------------------------------------------------------------------------



 



Executive’s action or omission was in the best interests of the Employer or
Company Affiliate, as appropriate. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for “Cause” hereunder
unless (A) written notice stating the basis for the termination is provided to
the Executive, (B) as to clause (ii) of this paragraph, he is given 30 days to
cure the neglect or conduct that is the basis of such claim (it being understood
that any errors in expense reimbursement may be cured by repayment), (C) if he
fails to cure such neglect or conduct, the Executive has an opportunity to be
heard with counsel of his choosing before the full Board prior to any vote
regarding the existence of Cause and (D) there is a vote of a majority of the
members of the Board, excluding the Executive (if applicable), to terminate him
for Cause.
     “Change in Control” means the occurrence of one or more of the following
events: (i) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such
term is used in Section 13(d)(3) of the Act) is or becomes a “beneficial owner”
(as such term is used in Rule 13d-3 promulgated under the Act) of more than 30%
of the Voting Stock of the Employer; (ii) within any 24 month period the
majority of the Board consists of individuals other than Incumbent Directors,
which term means the members of the Board on the Effective Date; provided that
any person becoming a director subsequent to such date whose election or
nomination for election was supported by two-thirds of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director; (iii) the Employer adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets; (iv) the Employer
transfers all or substantially all of its assets or business (unless the
shareholders of the Employer immediately prior to such transaction beneficially
own, directly or indirectly, in substantially the same proportion as they owned
the Voting Stock of the Employer, all of the Voting Stock or other ownership
interests of the entity or entities, if any, that succeed to the business of the
Employer or the Employer’s ultimate parent company if the Employer is a
subsidiary of another corporation); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the Employer immediately prior to the
transaction hold, directly or indirectly, more than 50% of the Voting Stock of
the Employer or the Employer’s ultimate parent company if the Employer is a
subsidiary of another corporation (there being excluded from the number of
shares held by such shareholders, but not from the Voting Stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company). For purposes of this Change in Control definition,
the “Employer” shall include any entity that succeeds to all or substantially
all of the business of the Employer and “Voting Stock” shall mean securities or
ownership interests of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation.
     “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.
     “Company Confidential Information” means information known to the Executive
to constitute trade secrets or proprietary information belonging to the Employer
or Company Affiliates or other non-public information, confidential financial
information, operating budgets, strategic plans or research methods, personnel
data, projects or plans, or non-public information regarding the terms of any
existing or pending transaction between Employer or any Company

17



--------------------------------------------------------------------------------



 



Affiliate and an existing or pending client or customer (as the phrase “client
or customer” is defined in Section 7(d)(i) hereof) or other person or entity, in
each case, received by the Executive in the course of his employment by the
Employer or in connection with his duties with the Employer. Notwithstanding
anything to the contrary contained herein, the general skills, knowledge and
experience gained during the Executive’s employment with the Employer,
information publicly available or generally known within the industry or trade
in which the Employer competes and information or knowledge possessed by the
Executive prior to his employment by the Employer, shall not be considered
Company Confidential Information.
     “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated by the Employer pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under Code
Section 409A, references to Executive’s termination of employment (and corollary
terms) with the Company shall be construed to refer to Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company.
     “Extended Term” shall have the meaning set forth in Section 2.
     “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) a reduction in the Executive’s Base Salary, (ii) the requirement
that the Executive report to someone other than any of the co-chief executive
officers or the sole chief executive officer of the Company, any other more
senior officer of the Company or the Board; (iii) a material diminution in the
Executive’s title, authority, responsibilities or duties (other than those
relating to the Employer’s information technology department or operations or
the Employer’s CAM, DealTracker or substantially similar successor or other
systems) or the assignment of duties inconsistent with the Executive’s position
or status with the Employer as of the Effective Date and in all cases, prior to
a Change in Control, other than in connection with future reorganizations and
restructurings or due to changes in the Employer’s business model with regards
to CapitalSource Bank and subsequent reassignment of duties to CapitalSource
Bank personnel; provided, however, that none of the following shall be deemed a
material diminution: the existence as of or subsequent to the Effective Date of
a co-chief executive officer or sole chief executive officer arrangement; the
existence, identity or resignation or removal of any chief executive officer;
the existence, election, identity, resignation or removal of any Executive
Chairman or Chairman of the Board; the removal or resignation of Executive from
being a member of any management, executive, credit, disclosure or other
committee of the Company or any Company Affiliate or from being the chief
financial officer or any other officer position of any of the Company’s
subsidiaries or affiliates; or the existence, identity, resignation or removal
of any chief financial officer of any of the Company’s subsidiaries or
affiliates; (iv) a relocation of the Executive’s primary place of employment to
a

18



--------------------------------------------------------------------------------



 



location more than 25 miles further from the Executive’s primary residence than
the current location of the Employer’s offices; (v) any other material breach of
the terms of this Agreement or any other agreement which is not cured within ten
days after the Executive’s delivery of a written notice of such breach to the
Employer; (vi) any purported termination of the Executive’s employment by the
Employer that is not effected in accordance with the applicable provisions of
this Agreement; (vii) the failure of the Employer to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the assets of the Employer within 15 days after a merger,
consolidation, sale or similar transaction or (viii) the delivery of a notice of
Non-Renewal by the Employer. In order to invoke a termination for Good Reason,
the Executive must deliver a written notice of such breach to the Employer
within 60 days of the occurrence of the breach and Employer shall have 30 days
to cure the breach. In order to terminate his employment, if at all, for Good
Reason, Executive must terminate employment within 30 days of the end of the
cure period if the breach has not been cured.
     “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.
     “Severance Payments” means (1) a lump sum cash payment equal to one and
one-half times the Executive’s Base Salary as of the Date of Termination (except
for purposes of Section 9(d)(ii), in lieu of the foregoing, the Executive shall
receive a lump sum cash payment equal to two times the Executive’s Base Salary
as of the Date of Termination plus two times the average bonuses earned for the
two years prior to the year in which the Date of Termination occurs), (2) a
pro-rata bonus for the year of termination payable when bonuses for such year
are normally paid, and, if based on objective performance or other criteria,
such bonus shall be based on actual achievement of such criteria for such year
of termination, (3) all of Executive’s unvested and unexercisable equity awards
that are outstanding as of the Date of Termination shall be vested in all
circumstances (except as noted below) and remain exercisable for two years
following the Date of Termination, or in a termination subject to
Section 9(d)(ii), five years following the Date of Termination (or, in any case,
if earlier, the original expiration date of the award) except that, in a
termination subject to Section 9(d)(i) only, the total amount of the equity
awards provided for in Section 5(c) shall, if not otherwise vested to a greater
extent, be vested at the level of 50% if the Date of Termination is during the
first year after the date of grant and during the Employment Period, 75% if the
Date of Termination is during the second year after the date of grant and during
the Employment Period and 100% if the Date of Termination is after the second
anniversary of the date of grant and during the Employment Period, and (4) the
Executive and his covered dependents shall be entitled to continued
participation on the same terms and conditions as applicable immediately prior
to the Executive’s Date of Termination for 24 months in such medical, dental,
hospitalization and life insurance coverages in which the Executive and his
eligible dependents were participating immediately prior to the Date of
Termination or such earlier time that Executive becomes eligible for comparable
benefits elsewhere; provided, however, if such insurance coverage cannot be
provided by the Company for any period after 18 months, the Company will pay the
Executive the amount on an after-tax basis equal to the COBRA premiums for the
subsequent period. Notwithstanding the foregoing, for purposes of termination
with Good Reason due to the non-renewal of this Agreement, for purposes of
clause 1 above, the Executive shall only

19



--------------------------------------------------------------------------------



 



be entitled to a lump sum cash payment equal to one times the Executive’s Base
Salary as of the Date of Termination.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

         
 
  CAPITALSOURCE INC.    
 
       
 
  /s/ Steven A. Museles    
 
       
 
  Name: Steven A. Museles    
 
  Title: Co-Chief Executive Officer    
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Donald F. Cole    
 
       
 
  Donald F. Cole    



20



--------------------------------------------------------------------------------



 



EXHIBIT A
General Release of Claims
     Consistent with Section 9 of the Employment Agreement dated July 29, 2010
between me and CapitalSource Inc. (the “Employment Agreement”) and in
consideration for and contingent upon my receipt of the Accrued Benefits and the
Severance Payments set forth in Section 9 of the Employment Agreement, I, for
myself, my attorneys, heirs, executors, administrators, successors, and assigns,
do hereby fully and forever release and discharge CapitalSource Inc.
(“CapitalSource”) and its past, current and future affiliated entities, as well
as its and their predecessors, successors, assigns, and its and their past,
current and former directors, officers, partners, agents, employees, attorneys,
and administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by CapitalSource, the Employment Agreement, the termination
of my employment with CapitalSource, or any event, transaction, or matter
occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims arising under Sections 10,
11, or 12 of the Employment Agreement, any other right to indemnification that I
may otherwise have, or any claims arising after the date of my signing this
General Release. I agree not to file or otherwise institute any claim, demand or
lawsuit seeking damages or other relief and not to otherwise assert any claims,
demands or entitlements that are released herein. I further hereby irrevocably
and unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are released herein. I
represent and warrant that I have not previously filed or joined in any such
claims, demands or entitlements against CapitalSource or the other persons or
entities released herein and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorney’s fees
incurred as a result of any such claims, demands or lawsuits.
     This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, and Article 49B of the Maryland Code, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), wage orders, claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against CapitalSource or the
persons or entities released herein.

21



--------------------------------------------------------------------------------



 



     CapitalSource and I acknowledge that different or additional facts may be
discovered in addition to what we now know or believe to be true with respect to
the matters released in this General Release, and we agree that this General
Release shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.
     Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws.
I understand that rights or claims under the Age Discrimination in Employment
Act that may arise after I execute this General Release are not waived.
Likewise, nothing in this General Release shall be construed to prohibit me from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local agency.
Notwithstanding the foregoing, I agree to waive my right to recover individual
relief in any charge, complaint, or lawsuit filed by me or anyone on my behalf.
     I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this General Release, I shall have the right to revoke the
waiver of claims arising under the Age Discrimination in Employment Act, a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over. If I elect to revoke this General Release in whole or in
part within this seven-day period, I must inform CapitalSource by delivering a
written notice of revocation to CapitalSource’s General Counsel, 4445 Willard
Avenue, 12th Floor, Chevy Chase, Maryland 20815, no later than 11:59 p.m. on the
seventh calendar day after I sign this General Release. I understand that, if I
elect to exercise this revocation right, this General Release shall be voided in
its entirety at the election of CapitalSource and CapitalSource shall be
relieved of all obligations to make the Severance Payments described in
Section 9 of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.

         
 
  AGREED:    
 
                                            
                                        
 
  Donald F. Cole   Date

22